Citation Nr: 9928293	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  92-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee meniscectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had training in the Reserve Officer Training 
Corps (ROTC) and Officer Candidate School (OCS) that began in 
April 1980.  She had active service from August 1982 to 
January 1987, followed by a period of reserve service, and 
was called to active duty from February 13 to April 20, 1991, 
after which she returned to her reserve status.

In July 1988, she claimed service connection for headaches 
and disorders of the left knee, the right knee, and the low 
back.  This appeal arises from a July 1989 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) that 
granted service connection for postoperative residuals of a 
left knee injury, assigned a noncompensable evaluation for 
that knee, and denied service connection for headaches and 
disorders of the back and right knee.

A February 1992 rating decision granted service connection 
for a low back disorder and assigned a 10 percent evaluation.  
Since the benefit sought on appeal was service connection for 
a back disorder, the grant of service connection by the 
February 1992 rating decision constituted a full grant of the 
benefit sought an appeal.  Thus, the issue of service 
connection for a back disorder is no longer before the Board 
of Veterans' Appeals (Board).  A Notice of Disagreement is 
jurisdictional for an appeal to the Board.  That is, it is 
the mandatory first step in appealing a decision of the RO.  
38 C.F.R. §§ 20.200, 20.201.  Since the veteran has not 
expressed disagreement with the February 1992 rating 
decision, the evaluation assigned to the back disorder by 
that decision is not before the Board, either.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

An August 1994 decision by the Board remanded the case for 
further development of the evidence.  Pursuant to that 
development, a July 1996 rating decision assigned a 10 
percent evaluation for the left knee disorder.

A November 1996 Board decision denied service connection for 
headaches, and remanded the case for further development of 
the evidence as to the knees.  Pursuant to that development, 
a March 1999 rating decision granted service connection for a 
right knee disorder, and assigned a 10 percent evaluation.  
The veteran has not appealed that decision.  For reasons 
stated above with regard to the back disorder claim, the 
evaluation assigned the right knee disorder by the March 1999 
rating decision is not now before the Board.  Id.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's left knee disorder is manifested by 
complaints of pain and occasional locking.  Clinical findings 
show a range of motion of 0 to 125 degrees and no 
radiographic evidence of disability.


CONCLUSION OF LAW

The veteran's left knee disorder is not more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 to include §§ 4.7, 4.10, 4.40, 4.45, 4.71a, and 
Diagnostic Code (DC) 5259 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include one dated 26 
June 1981, while she was in ROTC, where she reported that her 
left knee "cracked" when she was on the reaction course.  
She complained of numbness and pain.  There was edema below 
the knee, and it was tender to palpation.  The assessment was 
possible tibial fracture.
A 29 June 1981 service medical record was recorded as a 
follow-up on a left knee injury sustained on 26 June.  
Currently, the medial side of the left leg just distal to the 
knee was discolored, the knee was still swollen, and the 
veteran was unable to walk.  A 1 July service medical record 
noted tenderness and discoloration just below the left knee.  
A 6 July service medical record noted recurrent left knee 
pain that did not exist prior to entry and, therefore, the 
veteran was not physically qualified to go home.  An 8 July 
treatment record noted that she was then physically qualified 
to end that training period and return home.

An August 1981 letter from Denison Stewart, MD, reported that 
he had treated the veteran for several months for 
chondromalacia of the left lateral femoral condyle and for a 
transverse tear of the left medial meniscus.  On 13 August, 
she underwent a medial meniscectomy of the left knee, and her 
activity was to be restricted for three to four months.

An October 1982 treatment record noted the foregoing history.  
In April 1982, the veteran's left knee gave way.  She began 
OCS the following June and had many problems there with the 
left knee.  Currently, the knee did not lock and had given 
way only once since OCS; that was while running.  There was 
no effusion, but the anterior drawer sign was positive, pivot 
shift test was markedly positive, and Lachman's was 1+.  The 
assessment was left anterior cruciate ligament laxity.

A March 1983 operation report from Anne Arundel General 
Hospital showed that the veteran underwent a left knee 
arthroscopy that revealed that the anterior cruciate ligament 
was completely torn and the medial meniscus was torn and 
detached into the anterior notch.  In view of those findings, 
surgeons proceeded to an arthrotomy during which the entire 
medial meniscus and part of the lateral meniscus were removed 
and an Andrews procedure was performed for anterior cruciate 
ligament repair.

Following surgery, the veteran was enrolled in a program of 
physical therapy.  One year thereafter, a March 1984 service 
medical record reported an "excellent result to date."  
Anterior drawer was 1+ but pivot shift and Lachman's tests 
were negative and range of motion was 10 to 130 degrees.  She 
was still excused from physical fitness tests but was allowed 
to run on her own.  A December record again reported an 
"excellent result."  Anterior drawer, Lachman's, and pivot 
shift tests were all negative, there was no effusion, and 
range of motion was then full.  She was running 11/2 to 2 
miles.

On an April 1985 record, the veteran reported that she had 
jumped from a height of 10 feet and heard her left knee pop.  
It was swollen and there was some tenderness in the patellar 
area, but the collateral ligaments were intact.  The 
impression was slight sprain.  A record dated two weeks later 
noted anterior drawer and Lachman's signs were 1+ and range 
of motion was 10-130 degrees.

At an October 1985 routine examination, the veteran had no 
left knee complaints, and her lower extremities were normal 
by clinical evaluation.  At a November 1986 separation 
examination, the veteran reported her left knee surgery and 
complained of left knee pain, but her lower extremities were 
normal by clinical evaluation.

On a June 1988 service medical record, the veteran reported 
her 1981 and 1983 left knee surgeries and complained that the 
knee was occasionally stiff or swollen.  The knee was not, 
however, stiff or swollen on that day and, on examination, 
there was some crepitation but no effusion and range of 
motion was full.  There were no Apley's, McMurray's, or 
drawer signs, no patellofemoral grind, and no lateral or 
anterior-posterior instability.  The assessment was a stable 
knee with chronic pain probably secondary to degenerative 
joint disease.

In July 1988, the veteran filed the instant claim.

At a June 1989 VA orthopedic examination, the examiner 
reviewed the record of the veteran's July 1981 and March 1983 
left knee arthroscopies and the March 1983 arthrotomy.  The 
veteran reported that, since the surgeries, activity caused 
left knee pain, it occasionally gave way, and it was stiff in 
the mornings and in cold, damp weather.  On examination, 
anterior drawer was 1+, Lachman's was minimally positive, and 
there was mild tenderness over Gerdy's tubercle.  However, 
there was no effusion, McMurray's and athlete's tests were 
negative, patellar tracking was normal, the knee was stable 
to varus and valgus stress, range of motion was full, and X 
rays were normal.  Diagnoses included postoperative residuals 
of the left knee.

At a July 1990 service department examination, the veteran 
reported painful joints but her lower extremities were normal 
by clinical evaluation.

The veteran's 1991 service medical records do not reflect 
complaints or treatment of a left knee disorder during her 
brief period (February to April) of active duty.  July 
records show unrelated complaints and treatment.  A September 
service department examination noted knee surgery, though the 
record showed right knee surgery, but no knee complaints and 
her lower extremities were normal by clinical evaluation.  In 
October, she signed a certificate indicating that she had no 
physical defect that might restrict her performance of active 
duty and, during the preceding 12 months, she had not had an 
injury or illness that required hospitalization or absence 
from work for more than three consecutive days.

At a February 1992 VA orthopedic examination, the veteran 
complained of left knee pain with activity, and occasional 
giving way, but denied that it had ever locked.  On 
examination, there was mild tenderness over the medial joint 
line and Lachman's and anterior drawer signs were positive.  
The knee was stable to varus and valgus stress, posterior 
drawer was negative, range of motion was 0 to 120 degrees 
without pain, and there were no significant pathological 
findings by X ray.  The assessment included residuals of left 
knee surgeries.

In October 1992, the veteran certified that, during the 
preceding 12 months, she had not had an injury or illness 
that required hospitalization or absence from work for more 
than three consecutive days.  She said she had been under a 
doctor's care during that period but it was for a 
gastrointestinal disorder.  In February 1993, she certified 
that, during the preceding 12 months, she had not had an 
injury or illness that required hospitalization or absence 
from work for more than three consecutive days and that she 
had not been under a doctor's care.  She certified to the 
same effect in August 1993.  On a June 1994 service 
department examination, she reported her knee surgeries and 
painful or swollen joints, but her lower extremities were 
normal by clinical evaluation.

Other documents in the file revealed that the veteran was 
employed as a customs inspector and was frequently outside 
the country.  However, she was apparently able to maintain 
her Reserve status, as a VA Form 21-8951 showed that she had 
15 days of active duty training and 38 periods, 4 hours each, 
of inactive duty training during 1996.  In 1997, she had 14 
days of active duty training and 30 more 4-hour periods of 
inactive duty training.

At a November 1998 fee-based examination, the veteran 
complained of left knee pain and reported that the knee 
occasionally swelled and locked.  The examiner reported that 
gait and posture were normal and the veteran had no 
limitation of function with standing or walking.  Range of 
motion was 0 to 125 degrees.  The examiner asked to X-ray the 
knee but the veteran refused.  The examiner reported that 
there was no evidence of weakened movement, excess 
fatigability, or incoordination of the left knee, though pain 
during flare-ups could limit function.  Diagnoses included 
left knee pain as a residual of surgeries.

Analysis

The veteran has claimed that her service-connected left knee 
disorder, currently rated at 10 percent under the provisions 
of DC 5259, is more disabling than indicated by the 
evaluation assigned.  Such a claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  In 38 C.F.R., Part 
4, the VA Schedule for Rating Disabilities, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of criteria which are based 
on the average impairment of earning capacity caused by the 
rated disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
When there is a question as to which of two evaluations 
should be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Where, as here, the veteran 
disagrees with the initial evaluation assigned when service 
connection was granted, adjudicators must consider all of the 
evidence of record relating to the service-connected 
disability because separate ratings can be assigned for 
separate periods of time based upon that evidence.  Fenderson 
v. West, 12 Vet.App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id.; 38 C.F.R. § 4.45.

In this case, service connection is in effect for 
postoperative residuals of a left knee injury and an 
evaluation has been assigned pursuant to DC 5259 (removal of 
semilunar cartilage).  Under the provisions of DC 5259, a 10 
percent evaluation is warranted if the knee becomes 
symptomatic after a meniscectomy.  The veteran had a partial 
medial meniscectomy in 1981 and then, in 1983, the medial 
meniscus and part of the lateral meniscus were removed.  She 
now complains of left knee pain, so the knee is symptomatic, 
and DC 5259 clearly applies.

The rating criteria for DC 5257 (other impairment of the 
knee) are recurrent subluxation or lateral instability.  A 30 
percent evaluation is assigned when recurrent subluxation or 
lateral instability is severe, a 20 percent evaluation is 
assigned when the disability is moderate, and a 10 percent 
evaluation is assigned when it is slight.  Here, both service 
medical records and reports of 1992 and 1998 examinations 
fail to show evidence of left knee instability.  In the 
absence of evidence of recurrent subluxation or lateral 
instability, an evaluation under the provisions of DC 5257 is 
not appropriate.

The rating criteria for DC 5260 (limitation of flexion of the 
leg) begin with a noncompensable evaluation when flexion is 
limited to 60 degrees.  Here, flexion exceeded 100 degrees at 
a November 1998 examination, so a compensable evaluation 
could not be assigned pursuant to this diagnostic code.

The rating criteria for DC 5261 (limitation of extension of 
the leg) begins with a noncompensable evaluation when 
extension is limited to 5 degrees.  Here, extension was all 
the way to 0 degrees at a November 1998 examination, so a 
compensable evaluation could not be assigned pursuant to this 
diagnostic code.

Finally, in a June 1999 statement, her representative 
contended that the veteran's left knee disability might 
better be rated under the provisions of DC 5258 (dislocated 
semilunar cartilage).  Under that diagnostic code, a 20 
percent evaluation is warranted for pain, effusion, and 
frequent episodes of locking.  Although the veteran reported 
pain and occasional locking at the November 1998 examination, 
the Board notes that her medial meniscus was entirely removed 
and the lateral meniscus was partially removed.  She has 
little cartilage remaining in her left knee to cause 
symptoms, and the evidence does not show frequent locking.  
Accordingly, the Board does not agree that DC 5258 is the 
most applicable diagnostic code in this case.

The veteran has residuals, i.e., pain, of a left knee 
meniscectomy, and DC 5259 is the most appropriate diagnostic 
code in this case.  It is true that only a 10 percent 
evaluation is provided, but the Board notes that residuals of 
the meniscectomies did not prevent her completion of four 
more years of service, that she has been able to maintain her 
Reserve status, that the disorder did not prevent her return 
to active duty in 1991, that she has not reported 
hospitalization or any other treatment for the knee, and that 
it has not cost her time from work.  In sum, the 10 percent 
evaluation provided by DC 5259 appears to adequately 
compensate the veteran for the residuals of the 1981 and 1983 
meniscectomies, even when the disorder flares up with 
activity or during changes in the weather.

The Board has considered the application of different ratings 
for different periods of time as provided in Fenderson.  
However, where, as here, the most appropriate diagnostic code 
provides only one possible evaluation, Fenderson has little 
applicability.  Moreover, the evidence indicates that there 
have not been periods of significantly greater or less 
disability since 1987.  In any event, there is no basis for 
assigning different ratings for different periods during the 
years since the veteran's separation from active duty.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a left knee meniscectomy is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

